Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, 6, 9, 11 and 14 have been amended. Claims 2, 3, 7, 8, 12 and 13 have been canceled. Claims 1, 4, 5, 6, 9-11, 14 and 15 presented for examination and are allowed.
Allowable subject matter
Claims 1, 4, 5, 6, 9-11, 14 and 15 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
       When interpreting the current independent claims, in light of the Specification filed on 08/29/2017, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method of generating logical group includes multiple devices accessing the shared resource by selecting a designated device for performing a software discovery operation on the shared resource from multiple devices. The selection of the designated device can be made based on performance factors. The results of the software discovery operation are received on the shared resource from the designated device. The results of the software discovery operation are distributed to multiple devices by the designated device so that the performance of a shared resource is improved by avoiding the unnecessary performance of multiple asynchronous software discovery scans. The computing device is prevented from performing software discovery operations when the computing device is not authorized to do so. The each computing device that is an element of a logical group can benefit from the software discovery operations of a single computing device in a manner that reduces computing resource consumption and avoids redundancy and thus, the prior art of record does not disclose or fairly suggest the limitations of independent claim 1 “wherein the designated 
             Accordingly, dependent claims 4, 5, 9-10, 14 and 15 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455